Sapfold, J.
The assignments of error in this case, arise out of the hill of exceptions, alone. They present but two questions for consideration, both of which, however, arc highly important in principle, and would require mature investigation, were they res integra in this Court.
The first relates to the sufficiency of the diligence and care, on the part of the owners and managers of the boat, under the facts as stated—which show that the boat may have been previously injured by a violent storm, and that a subsequent examination had been made, with a view to prevent any loss, in consequence thereof; and whether or not the effects of the storm, under the circumstances, would relieve the responsibility of the owners of the boat ?
The second question is, whether, to entitle the plaintiff to recover against any of the defendants he must have proven to the satisfaction of the jury, that all were partners or joint owners of the boat?-
The case of Jones and others vs. Pitcher Co.,a embraced fully both these points. It was very elaborately discussed, and maturely considered by the Court.
*386We there ruled, among other principles, that the acts of God, or the inevitable accidents, which constitute a legal excuse, must be the immediate, not the remote cause of the loss, and must be beyond the prevention or control of human prudence: that “if the loss was sustained in consequence of the sinking of the boat, and which the employment of prudence and skill, on the part of the proper officers, could have prevented, the owners were liable.”
We there, also held, that part only of the defendants, who had been jointly sued, as partners and joint owners of the boat, might be convicted, and others discharged, according to the proof of their legal responsibility.
These principles are fully decisive of both the questions raised in this case; and the Court feel not the slightest dissatisfaction with the former decision. Indeed, the counsel have evinced no wish to attempt a discrimination between the cases, or to re-investi~ gate the doctrine of liability, but have merely submitted the case.
Let the judgment below be affirmed.

 3 Stewart & Porter; 135.